          Case: 1:19-cr-00917 Document #: 52 Filed: 08/27/20 Page 1 of 7 PageID #:165


 FILED                                                                    19C         R              91?
    AUG   27   2020ilrN
                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF ILLINOIS
.LE#,?HBBffi8TB[u*t                    EASTERN DIVISION

          UMTED STATES OF AMERICA                         No. 19-CR-917

                 v.                                       Judge AndreaR. Wood
                                                          IAGISTRATE JI'DGE WAI.SMAN
          DELMAR E. CHURCH, JR;                           Violation: Title 15, United States Code,
          ROBERT A. PATREY, JR;                           Section   1

          KENNETH R. SMITH; and
          VORTEX COMMERCIAL FLO ORING,                    Superseding I nformation
          INC.


                The UNITED STATES OF AMERICAcharges that:

                                                     I.

                                DEFENDANTS AND CO.CONSPIRATORS

                1.        DELMAR E. CHURCH, JR; ROBERT A. PATREY, JR; KENNETH R.

       SMITH; and VORTEX COMMERCIAL FLOORING, INC., are hereby made
      defendants on the charge contained in this Superseding Information.

                2.        During times material to this Superseding Information:

                          a.    VORTEX COMMERCIAL FLOORING, INC. was a corporation

      organized and existing under the laws of lllinois, with its principal place of business

      in the Northern District of Illinois. VORTEX COMMERCIAL FLOORING, INC. was

       a provider of commercial flooring services and products (as defined in Paragraph 6

      below) engaged in the sale of commercial flooring services and products in the United

       States.
Case: 1:19-cr-00917 Document #: 52 Filed: 08/27/20 Page 2 of 7 PageID #:166




               b.    DefendantDELMAR E. CHLIRCH, JR was an individual residing

in the Northern District of Illinois. DELMAR E. CHURCH, JR was a principal owner

and president of VORTEX COMMERCIAL FLOORING, INC.

               c.    Defendant ROBERT A. PATREY, JR was an individual residing

in the Northern District of Illinois. ROBERTA. PATREY, JR was a principal owner

and executive vice president of VORTEX COMMERCIAL FLOORING, INC.

               d.    Defendant KENNETH R. SMITH was an individual residing in

the Northern District of Illinois. KENNETH R. SMITH was a principal owner and

executive vice president of VORTEX COMMERCIAL FLOORING, INC.

          3.   Various corporations and individuals not made defendants      in this
Superseding Information participated    in the offense charged in this   Superseding

Information and performed acts and made statements in furtherance thereof

includingMichael P. Gannon, Company A, Company C, PCI Flortech, Inc., Company

E, Company G, and Company H. During the period covered by this Superseding
Information, Company A, Company C, PCI Flortech,Inc., Company E, Company          G,

and Company H were corporations organized and existing under the laws of lllinois,

with principal places of business in the Northern District of lllinois, and     were

providers of commercial flooring services and products (as defined in Paragraph     6

below) engaged in the sale of commercial flooring services and products in the United

States.

          4.   Any reference in this Superseding Information to any act, deed, or

transaction ofany corporationmeans that the corporationengagedin the act, deed,


                                          2
Case: 1:19-cr-00917 Document #: 52 Filed: 08/27/20 Page 3 of 7 PageID #:167




or transaction by or through its officers, directors, agents, employees, or other
representatives while they were actively engaged        in the   management, directiorq

control, or transaction of its business or affairs.

                                            II.

                                      BACKGROUND

       5.     During the period covered by this Superseding Information, DELMAR

E. CHURCH, JR; ROBERT A. PATREY, JR; KENNETH R. SMITH;                          VORTEX

COMMERCIAL FLOORING, INC.; and their co-conspirators sold commercial

flooring services and products in the United States, including to customers in the

Northern District of Illinois.

       6.    Providers of commercial flooring services and products remove any

preexisting flooring products at the job site, prepare the floor surface for installatiorg

and install new flooring products, including but not limited to carpet, wood, vinyl,

tile, and laminate flooring products.

                                           m.
                         DESCRIPTION OF THE OFFENSE

       7.    Beginning at least as early as 2009, the exact date being unknown to the

United States, and continuing through at least J:une 22, 2017, in the Northern

District of Illinois and elsewhere,


                           DELMAR E. CHURCH, JR;
                           ROBERTA. PATREY, JR;
                           KENNETH R. SMITH; and
                     VORTEX COMMERCIAL FLOORING, INC.;
 Case: 1:19-cr-00917 Document #: 52 Filed: 08/27/20 Page 4 of 7 PageID #:168




defendants herein, entered into and engaged     in a combination   and conspiracy with

Michael P. Gannon, Company A, Company C, PCI Flortech, Inc., Company E,

Company G, Company      H, and other companies and individuals to suppress        and

eliminate competitionby agreeing to rigbids and to fix prices of commercial flooring

services and products sold   in the United States. The combination and conspiracy
engaged in by the defendants and co-conspirators was a per se unlawful, and thus

unreasonable, restraint of interstate trade and commerce in violation of Section 1 of

the Sherman Act, 15 U.S.C.   S 1.

      8.     The charged combination and conspiracy consisted of a continuing

agreement, understanding, and concert         of action among the defendants      and

co-conspirators, the substantial terms of which were to rig bids and to fix prices of

commercial flooring services and products sold in the United States.

                                        IV.

                  MEANS AND METHODS OF THE CONSPIRACY

      9.     For the purpose of forming and carrying out the charged combination

and conspiracy, VORTEX COMMERCIAL FLOORING, INC., DELMAR E.
CHURCH, JR; ROBERT A. PATREY, JR; KENNETH R. SMITH; and their

co-conspirators did those things that they combined and conspired to do, including

among other things:

             a.    attending meetings and participating in conversations and other

communications    to discuss methods for rigging bids and fixing the prices of
commercial flooring services and products sold in the United States;
 Case: 1:19-cr-00917 Document #: 52 Filed: 08/27/20 Page 5 of 7 PageID #:169




             b.    agreeing, during those meetings, conversations, and other

communications, to rig bids and to fix the prices of commercial flooring services and

products sold in the United States;

             c.    exchanging pricing-related information to enable co-conspirator

companies   to submit complementary bids for commercial flooring services          and

products to potential customers, so that the agreed-upon co-conspirator company

would win the business;

             d.    soliciting complementary bids to provide commercial floorilg

services and products to potential customers, in accordance with the agreement;

             e.    submitting complementary bids to provide commercial flooring

services and products to potential customers, in accordance with the agreement;

             f.    selling commercial flooring services and products in the United

States at collusive and noncompetitive prices;

             g.    accepting payment for commercial flooring services and products

in the United States at collusive and noncompetitive prices; and

             h.    engaging   in   conversations and other communications    for   the

purpose of monitoring and ensuring submission of complementarybids.

                                          V.

                            TRADEAND COMMERCE
      10.    During the period covered by this Superseding Information, DELMAR

E. CHURCH, JR; ROBERT A. PATREY, JR; KENNETH R. SMITH;                     VORTEX

COMMERCIAL FLOORING, INC.; and their co-conspirators sold commercial

flooring services andproducts in the United States in a continuous and uninterrupted
Case: 1:19-cr-00917 Document #: 52 Filed: 08/27/20 Page 6 of 7 PageID #:170




flow of interstate trade and commerce.In addition, records and documents necessary

for the sale and provision of such services and products, as well as payments and

solicitations for those services and products, traveled in interstate commerce.

      11. During the period covered by this Superseding Information, the
business activities   of DELMAR E. CHURCH, JR; ROBERT A. PATREY,                  JR;

KENNETH R. SMITH; VORTEX COMMERCIAL FLOORING, INC.; and their co-

conspirators in connectionwiththe sale and provision of commercial flooring services

and products that are the subject of this Superseding Information, were within the

flow of, and substantially affected, interstate commerce.Acts in furtherance of this

conspiracy were carried out within the Northern District of Illinois and elsewhere.

      ALL IN VIOI,ATIONOF TITLE 15, UNITED STATES CODE, SECTION                   1.




                                          6
Case: 1:19-cr-00917 Document #: 52 Filed: 08/27/20 Page 7 of 7 PageID #:171




      ,tu/*{)r,/
MAKAN DELRAHIM
Assistant Attorney General



BERNARD A. NIGRO,
Princip al Deputy Assistant Attorney
General



RICHARD A. POWERS                                           ,   IL Bar No. 6291567
Deputy Assistant Attorney General         danipl. gla<l@usdoj. gov
for Criminal Enforcement                  Assistant Chief

                                        JILLIAN M. ROGOWSKI, IL Bar 6333254
                                         jilliaa .ro gowskir@u s doj. gov
MARVIN N. PRICE,                        JASON C. TURNER, IL Bar No. 6226269
Director of Criminal Enforcement          i ason.turner@usd"oj. gov
                                        CHESTER C. CHOI, CA Bar No. 268410
                                         ch ester.choi@ustloj. gov
                                        Trial Attorneys


U.S- Department of Justice,             U.S. Iepartrnent of Justice,
Anti.trust Division                    Antitrust Division
                                       Chicago Office
                                       209 South LaSalle Street, Suite 600
                                       Chicago, Tllinois 60604
                                       Tel: (312) 984-7200
